Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1, 3, 5-6, 9-11, 13-14, 16-17, 19-27, 33 are now pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25, 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  (a) Claim 25 is directed to “An access object,” which does not further limit the “access control system” as set forth in claim 1; (b) Claim 33, is directed to “A key duplication machine,” which does not further limit the “method for access control” as defined in claim 27 from which it depends from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21-22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (EP1936539) in view of Donovan (USPGPUB 20170352216).  
For claim 21, Li discloses (see FIG. 1) an access object, e.g., door access card, comprising a first codable part adapted for carrying a coded physical or electrical pattern, e.g., a zone on the access card, which may include a barcode, RFID readable code (see col. 21, lines 23-35) corresponding to a lock module, e.g., associated with the door or access gate of a parking garage (para [0165]), and a second codable part, e.g., a chemical element label 100 or synthetic DNA (S-DNA)(para [0040], [0162]), carrying at least one XRF marker embedded therein and defining an XRF signature. to be matched with said lock module to enable unlocking said lock module based on a matching between said coded physical or electrical pattern and said XRF signature (see para [0081]-[0082] and para [0163]-[0164].  While Li refers to a door access card, and mentions a door access card and a door (gate) of a parking area with parking fee calculations, a person of ordinary skill would surmise that the parking “door” is electrically operated (locked or unlocked) based on the authenticity of the door access card, however, Li remains expressly silent as to an actual “lock module” that is directly associated with an access card to lock and unlock the door module.  Donovan, in the same field of endeavor of an access control system, which uses RFID tags found in ID badges or other access cards, in order to opening a lock on an access control point, e.g., door, gate, etc. (see para [0003], [0007]), [0038].
From this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have provided the access card system of Li with a lock module on the parking gate, for the purpose of providing allowing the access card, as described above, to raise and lower (unlock and lock), in order to provide secure access to the parking garage, as suggested by the teachings of Li in view of Donovan.
With respect to claim 22, Li in view of Donovan is considered to further encompass wherein the access object described above comprises at least one of “keys, key blanks, locks, access cards, access badges, tickets, and Id documents such as passports, identification cards,” e.g., access cards or badges.  
 With respect to claim 26, the apparatus as described with respect to claim 21 according to Li in view of Donovan is considered to encompass “a method for access control,”  comprising:5In re of: SOREQ... et al.Atty. Dkt. GROF3APreliminary Amendment irradiating an access object, e.g., access card as described with respect to claim 21, supra, with radiation having a wavelength in the range of about 10-12 to 10-9 m, e.g., X-ray radiations (para [0037]); detecting a response signal from the irradiated access object, e.g., via detector 102 (para [0037]; identifying in the response signal spectral features indicative of an XRF signature (para [0081], [0085]-[0086]); and; generating an unlocking signal for switching a lock module between a locked state and an unlocked state upon identification of said XRF signature, i.e., the rationale for claim 21 in view of Donovan is incorporated herein, and is thus rejected under the same grounds.  
Allowable Subject Matter
Claims 1, 3, 5-6, 9-11, 13-14, 16-17, 19-20 are allowed.
Claims 23-24, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including USP 10,539,521 to Grof is cited to disclose an XRF marking detection system, but does not include any teaching to this system associated with unlocking/locking of a lock module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
May 10, 2022